PELHAM, J.
The assaulted party, one Willis Brown, testified' without objection that the defendant had been coming to his house before the occasion of the assault, and that he had told him to stay away. The testimony was without conflict on this matter, and prejudicial error could not result in subsequently allowing proof of substantially the same facts- against the objection of the defendant by the wife of Willis Brown when she was examined as a witness for 'the state.
Permitting the state’s witness Ida Brown, the wife of the assaulted party, Willis Brown, to testify that the defendant had, prior to the assault, been coming to her husband’s house to see her is the only error insisted upon by the defendant’s counsel as shown by the record in this case. Aside from what we have said in the *79first paragraph of oar opinion as to this not being-shown to constitute prejudicial error requiring a reversal of the case, we may remark that it was proper to make this proof under the facts presented, for the purpose of showing- the relations existing' between the parties as tending to disclose a motive for the act, and as an aid in identifying the defendant as the perpetrator; his defense being an attempt to prove an alibi.
We find no error presented by the record, and the case will be affirmed.
Affirmed.